       Case 2:15-cv-00125-RCL-SMD Document 133 Filed 09/16/19 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA


      CANDICE CHAPMAN, et al.           )
                                        )
        Plaintiffs,                     )
v.                                      )
                                        ) 2:15-CV-125-RCL-WC
     THE CITY OF CLANTON, et al.,       )
                                        )
        Defendants.
                                        )
                                        )
                                        )


     CITY OF CLANTON’S OPPOSITION TO MOTION TO WITHDRAW
            AS PLAINTIFF CANDICE CHAPMAN’S COUNSEL

        Defendant The City of Clanton (“Clanton”) hereby files its opposition to

attorney Donald L. Colee’s (“Colee”) Motion to Withdraw as counsel for Plaintiff

Candice Chapman. (Doc. 132.) In support, Clanton states as follows:

                                   Introduction

        Since this case began, Plaintiff Candice Chapman has had four different

lawyers appear on her behalf, all of whom have subsequently sought to withdraw

as her counsel. Despite that Ms. Chapman has had competent representation, as her

counsel explains in the Motion to Withdraw, she has “failed to cooperate with

counsel in completing matters of defense and discovery and “has not

maintained contact for representation.” (Doc. 132, ¶ 1.)          Ms. Chapman’s

present counsel, Mr. Colee, now seeks to continue the trend of withdrawal.
            Case 2:15-cv-00125-RCL-SMD Document 133 Filed 09/16/19 Page 2 of 7



             In keeping with the December 19, 2019 discovery deadline, Clanton issued

discovery to Ms. Chapman (that remains unanswered) and Ms. Chapman is

scheduled to be deposed on September 26, 2019. Allowing Mr. Colee to withdraw

without the appearance of new counsel for Ms. Chapman, or allowing Ms.

Chapman to remain in this case for any length of time without counsel at this late

juncture, will undermine (and likely make impossible) the deadlines set by the

Court in this case.

             Although Mr. Colee appears justified in his desire to withdraw, as his client

is not engaging in the litigation and discovery process and will not communicate

with him (Doc. 132, ¶ 1) , Clanton respectfully submits he should not be allowed to

do so unless and until new counsel for Ms. Chapman appears, and that Ms.

Chapman should be ordered to obtain new counsel within seven (7) days, and if

she does not she should be dismissed from this case.

                                              Argument

             When this case began, attorneys Matt Swerdlin, William M. Dawson, and

Joseph M. McGuire represented Ms. Chapman (and the other Plaintiffs). (Doc. 1.)

On April 27, 2017 and January 18, 2018, G. Daniel Evans, Alexandria Parrish, and

Maurine C. Evans of The Evans Law Firm, P.C. (the “Evans Attorneys”) entered

Notices of Appearance and began representing Plaintiffs Tracy Dubose and




                                               2
1646212.2
            Case 2:15-cv-00125-RCL-SMD Document 133 Filed 09/16/19 Page 3 of 7



Deangelo Barnett. (Docs. 62-63, 83.)1 On September 9, 2018, Mr. McGuire filed a

Motion to Withdraw as attorney for all Plaintiffs. (Doc 113.) On June 21, 2019,

Mr. Dawson and Mr. Swerdlin also filed Motions to Withdraw as attorneys for all

Plaintiffs. (Docs. 117-118, 119.). The Court granted the Motions to withdraw on

July 29, 2019, only after Mr. Colee filed a Motion to Appear Pro Hac Vice on

behalf of Ms. Chapman, Michael Littlefield, and Stedman Kine. (Docs. 124, 126.)

Mr. Colee has now filed a Motion to Withdraw as Ms. Chapman’s counsel. (Doc.

132.)

             As it presently stands, Ms. Dubose and Mr. Barnett are represented by the

Evans Attorneys and Ms. Chapman, Mr. Littlefield, and Mr. Kine are represented

by Mr. Colee, and Mr. Colee seeks to withdraw as Ms. Chapman’s counsel (only).

             On June 20, 2019, this Court entered an Order directing the parties to submit

a discovery plan providing for a discovery end-date of December 19, 2019 and a

dispositive motion deadline of January 20, 2020. (Doc. 116.) In accordance with

this Order, the parties submitted a Rule 26(f) Report with these deadlines, which

the Court adopted on July 8, 2019. (Docs. 120, 123.) In light of the December

discovery deadline, the parties have been exchanging discovery requests and

             1
          Although the Notices of Appearance are ambiguous as to which Plaintiffs the Evans
Attorneys represent, Clanton understands from Mr. Evans that he believes that the Evans
Attorneys have never represented, and do not currently represent, Ms. Chapman. Indeed, in
filings and discovery pleadings, the Evans Attorneys have represented that the only Plaintiffs
they represent are Tracy Dubose and Deangelo Barnett. See, e.g., Doc. 120 (7/30/19 Rule 26
Report).

                                               3
1646212.2
            Case 2:15-cv-00125-RCL-SMD Document 133 Filed 09/16/19 Page 4 of 7



responses,2 and are prepared to take the depositions of the Plaintiffs—except for

Ms. Chapman, who has not answered discovery and, according to her attorney,

“has not maintained contact for representation.” (Doc. 132.)

             Mr. Colee has not provided any details regarding how he attempted to

contact Ms. Chapman; although, presumably in the same manner and means as the

Court and/or JCS tried to reach Ms. Chapman, to no avail. As Ms. Chapman has

failed to appear on numerous occasions before the Clanton Municipal court and/or

JCS in connection with her JCS probations and court cases,3 so has she now failed

to substantially participate in this litigation.

             The City of Clanton issued written discovery to Ms. Chapman

(Interrogatories and Requests for Production) on July 17, 2019 and received no

responses, leading to the City’s repeated calls, emails, and letters to obtain such

documents and, finally, to a Motion to Compel that remains pending before this

Court. (Doc. 131.) It was during these repeated efforts by Clanton that Mr. Colee

first alerted Clanton to his intention to withdraw.4 In response, Mr. Colee informed

Clanton’s counsel that he would be withdrawing as her attorney. Mr. Colee’s


             2
          White the other Plaintiffs have responded to discovery, Clanton is in the process of
reviewing the sufficiency of Plaintiffs’ responses. Nothing herein should be construed to imply
that written discovery (and any disputes related thereto) has been completely resolved.
             3 This   is according to Court and/or JCS records that have been produced in this case.
             4
         To date, despite two emails and a telephone conversation with Mr. Colee, Ms.
Chapman’s discovery response are almost three weeks overdue, and her deposition is just shy of
three weeks away.

                                                        4
1646212.2
            Case 2:15-cv-00125-RCL-SMD Document 133 Filed 09/16/19 Page 5 of 7



Motion to Withdraw clarifies that he is seeking with withdraw because his client w

“failed to cooperate with [him] in completing matters of defense and discovery

and “has not maintained contact for representation. (Doc. 132.)

             Clanton does not aim this response as Ms. Chapman’s counsel, rather at Ms.

Chapman who is flaunting the Federal Rules of Civil Procedure, Your Honor’s

Scheduling Order, and her obligations in this case. Ms. Chapman has had willing

and able counsel to represent her since the beginning of this case, and not one

attorney has been able to maintain their representation. Ms. Chapman should not

be allowed the luxury of continuing on the counsel carousel when her discovery

responses are over three weeks late, her deposition is scheduled for September 26,

2019, and discovery closes December 19, 2019. To allow Mr. Colee to withdraw,

without new counsel appearing first (and imminently), will undermine (and likely

make impossible) the deadlines set by the Court in this case.

             For these reasons, Clanton respectfully opposes Mr. Colee’s Motion to

Withdraw, and submits that it should not be granted unless and until substitute

counsel appears on her behalf. Clanton further respectfully requests that this Court

enter an Order requiring new counsel for Ms. Chapman to appear within seven (7)

business days and, if such counsel should not appear, dismiss Ms. Chapman from

this case.


             Respectfully submitted this the 16th day of September, 2019.

                                               5
1646212.2
            Case 2:15-cv-00125-RCL-SMD Document 133 Filed 09/16/19 Page 6 of 7



                                          /s/ Ginny Willcox Leavens
                                          One of the Attorneys for The City of
                                          Clanton
OF COUNSEL

Will Hill Tankersley
Gregory C. Cook
L. Conrad Anderson IV
Ginny Willcox Leavens
Chase T. Espy
BALCH & BINGHAM LLP
1901 Sixth Avenue North, Suite 1500
Birmingham, AL 35203
Telephone: (205) 251-8100
Facsimile: (205) 226-8798
E-mail: WHT@balch.com
      gcook@balch.com
      canderson@balch.com
      gwillcox@balch.com
      cespy@balch.com


James W. Porter, II
R. Warren Kinney
PORTER, PORTER & HASSINGER, P.C.
P.O. Box 128
Birmingham, AL 35201-0128
(205) 322-1744
jwporterii@pphlaw.net
wkinney@pphlaw.net




                                            6
1646212.2
            Case 2:15-cv-00125-RCL-SMD Document 133 Filed 09/16/19 Page 7 of 7



                              CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system and service will be perfected upon the following
on this the 16th day of September:

G. Daniel Evans                             Donald L. Colee , Jr
Alexandria Parrish                          Attorney at Law
Maurine C. Evans                            1275 Center Point Parkway
THE EVANS LAW FIRM, P.C.                    Birmingham, AL 35215-6339
1736 Oxmoor Road, Suite 101
Birmingham, Alabama 35209

Larry S. Logsdon                            F. Lane Finch, Jr.
Michael L. Jackson                          Brian C. Richardson
Wesley Kyle Winborn                         Swift Currie McGhee and Hiers, LLP
Wallace, Jordan, Ratliff, & Brandt,         2 North 20th Street, Suite 1405
LLC                                         Birmingham, AL 35203
P.O. Box 530910
Birmingham, AL 35253

Wilson F. Green
Fleenor & Green LLP
1657 McFarland Blvd. N., Ste. G2A
Tuscaloosa, Alabama 35406



                                            /s/ Ginny Willcox Leavens
                                            OF COUNSEL




                                            7
1646212.2
